COX, Judge
(dissenting):
The exclusionary rule created by Article 31(d), Uniform Code of Military Justice, 10 *316USC § 831(d), was designed by Congress for the salutary purpose of protecting military personnel from “the effect of superior rank or official position” since “under certain circumstances” the effect of asking a question can be “the equivalent of a command” upon one subject to military law and accustomed to military discipline. United States v. Gibson, 3 USCMA 746, 752, 14 CMR 164, 170 (1954). Given this congressional backdrop, I do not see a compelling need to expand the exclusionary rule far beyond the boundaries envisioned either by Congress or the United States Supreme Court. Indeed, I can find no parallel in civilian or military law that would suppress or exclude statements made by an individual in response to a store security guard’s inquiry at the store as to whether the individual had purchased a certain item there. When we set out to expand exclusionary rules, I feel we should at a minimum try to determine if a legitimate societal concern will thereby be alleviated. See id. at 752, 14 CMR at 170. Here, I do not need to take the rights provided under Article 31 to the doors of the post exchange.
Since Mrs. Holmes, a civilian employee of a nonappropriated fund instrumentality, is not a person subject to the Code, she would be required to give Article 31 warnings only if she were “acting as a knowing agent of a military unit or of a person subject to the code.” Mil.R.Evid. 305(b)(1), Manual for Courts-Martial, United States, 1984. I cannot agree with the majority’s characterization of this AAFES store detective “as an instrument of the military.” See page 315.1
As a civilian employee of the post exchange, Mrs. Holmes’ “mission” was to protect exchange property. Having no authority to forcibly detain a suspected shoplifter, coordination with the military law enforcement authorities on base is a given. There is no distinction between her position and that of any other private store detective, who, upon detecting a potential shoplifter, has to call in the local police for any processing which would lead to criminal prosecution. See Metigoruk v. Municipality of Anchorage, 655 P.2d 1317 (Alaska App. 1982) (J.C. Penney security guard not agent of city even though local police contacted for assistance)2 United States v. Antonelli, 434 F.2d 335 (2d Cir. 1970) (primary task of pier security guards was to protect private property).
I fail to see that this coordination of necessity makes a post exchange store detective “a knowing agent” of the military, and I am not persuaded that the congressional purpose for enacting Article 31 is implicated in this case. See United States v. Gibson, supra.
Even if I were to agree with the majority opinion that Mrs. Holmes is a person required by Article 31 to give warnings, I would not require that she begin her inquiry of appellant with a warning, albeit she suspected him of shoplifting. To require Article 31 warnings in this non-custodial setting is to stretch these rights beyond the most liberal interpretation of the Code.
The majority opinion “find[s] of great significance that questioning of appellant *317did not occur at the original stop but after he was escorted to the manager’s office.” See page 315. Under Article 31, custody is of no legal consequence. If it was wrong to ask him questions in the office, it was wrong to ask him questions at the door. However, where the questions are asked is not relevant under Article 31.
The majority states that they “have no objection on constitutional or codal grounds” to asking appellant “to produce his receipt.” Id. These are the questions that the military judge permitted. He excluded all other responses, as is shown by the following colloquy:
Q What happened when you got back to Mr. Henry’s office?
A When we got back to Mr. Henry’s office Sherri Thuer and I entered along with Mr. Quillen and I asked him if he had a reciept for the merchandise. And he stated — he kind of started fondling into his pockets. He said, “No, I think I must have lost it. I was in here earlier today and purchased it then I come back and I was gonna exchange these blouses for my wife but they didn't have the correct size for me to change it out.” ******
* * * Q Did he then state where he purchased the VCR and Betamovie Camera?
A I asked him, I said, “Where did you purchase these at,” referring to the Beta and the VCR, he said that he had paid for them over at the stereo counter. And I said, “Are you sure it was at the stereo? You didn’t pay for them at central checkout, or you didn’t pay for them back at the sporting goods?” And he said, “No. I bought them earlier over at the stereo counter.” So I said, “Okay, thank you.”
I conclude that the military judge correctly permitted this extremely limited testimony which even the majority would appear to allow if appellant had been “asked for his receipt” somewhere other than in Mr. Henry’s office.
Lastly, the real irony of the case is that the questions were unnecessary to prove the shoplifting and the answers are clearly harmless beyond any reasonable doubt. See United States v. Hallock, 27 MJ 146 (CMA 1988) (no need to decide whether the investigating officer should have advised appellant of his rights under Article 31 because admission of the statements was harmless beyond a reasonable doubt).

. Regarding the majority's note 3, I am of the view that the Exchange Service is an instrument of the United States rather than an instrument of the military. Article 31 only applies to the latter. The majority opinion at 315 says the post commander controls the exchange. However, paragraph 1-8, AR 60-21, says it is the Commander, AAFES. Paragraph 1-6 of AR 60-21 says, "AAFES personnel are Federal employees of an instrumentality of the United States within DOD.” That seems to settle the matter. See generally AR 60-21 on how AAFES employees fit into the federal system. They are treated differently from military personnel. See para. 1-7.


. For a variety of reasons, state courts "generally have declined to extend” the requirements of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 691 (1966), "to privately employed" security personnel. In re Deborah C, 30 Cal.3d 125, 177 Cal.Rptr. 852, 856 and n. 4, 635 P.2d 446, 450 and n.4 (1981), and cases cited therein (store detective’s incentive to extract confessions is diminished even where primary intent is to prosecute, since they usually only detain customers who have actually been observed shoplifting); see 1 W. LaFave & J. Israel, Criminal Procedure § 6.10(b) at 541-42 (1984); State v. Yates, 357 So.2d 541 (La.1978) (Sears security guard’s detention of suspect not "custody”).